DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (U.S. Pre-Grant Publication No. 2015/0314537), in view of Smith (U.S. Pre-Grant Publication No. 2016/0319801).

As per claim 1, Dahl discloses a method of manufacturing a wind turbine blade (5), the method comprises the steps of: laying up a number of first layers (178; figure 3) of a first fibre material (fibre glass layers; paragraph [0111]) in a mould (150), the first layers defining an outer side surface of the wind turbine blade (as shown; figure 3), arranging a number of core elements (182, 184) of a core material on top of said first number of layers (as shown; figure 3), further laying up a number of second layers of the first fibre material on top of at least said number of core elements, the second layers defining an inner side surface of the wind turbine blade (a number of inner skin layers, e.g., glass fibres, is arranged on top of the outer skin layers 178 and core material 182, 184; paragraph [0111]), infusing said first fibre material and core elements with a first resin, substantially curing said first resin to form a sandwich structure of the wind turbine blade (resin supplied to the mould cavity and the resin is cured; paragraph [0112]), arranging a number of main laminate (160) components in a corresponding number of recesses (176) formed by said number of core elements (182, 184), attaching said main laminate components to the sandwich structure to form a blade shell part of the wind turbine blade (via adhesive between surface of recess 176 and spar cap 160; paragraph [0113]).
Dahl does not explicitly disclose wherein a central core element is arranged between least two side core elements, wherein said at least two side core elements are spaced apart from the central core element  in a chordwise direction to form a first recess for receiving a first main laminate component and a second recess for receiving a second main laminate component. However, Dahl does teach a recess formed between core elements for receiving a laminate component to form a spar cap (see figure 3). 
Smith is an analogous prior art in that It deals with a method of making a wind turbine blade. Smith teaches wherein a central core element (106b; figure 9) is arranged between least two side core elements (106a, 106c), wherein said at least two side core elements are spaced apart from the central core element in a chordwise direction to form a first recess (108a) for receiving a first main laminate component (112a) and a second recess (108b) for receiving a second main laminate component (112b). Smith uses the abovementioned arrangement having a central core element between two side core elements to form two spar caps to accommodate two shear webs (figure 1) which can transfer loads effectively (paragraph [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s wind turbine blade to incorporate Smith’s arrangement having a central core element between two side core elements forming recesses to receive laminate components to form two spar caps because as Smith teaches, the two spar caps can effectively transfer loads (paragraph [0004]).

(spar cap 160 comprising a plurality of stacked fibre-reinforcement layers; paragraph [0132]), wherein said at least one of the first and second main laminate components is attached by infusing said second fibre material with a second resin and then curing said second resin (epoxy based adhesive (second resin) is injected into the cavity and then cured in order to attach the first spar 160 to recess 176; paragraph [0113]).

As per claim 3, Dahl, in view of Smith, discloses the method according to claim 2. Dahl further discloses wherein said plurality of layers of the second fibre material is laid up directly in the first or second recess (spar cap 160 directly laid up on recess 176; figure 3).

As per claim 4, Dahl in view of Smith, discloses the method according to claim 1. Dahl further discloses wherein at least one of said first and second main laminate components is manufactured separately from the wind turbine blade using a main laminate mould (spar cap 160 is pre-manufactured; paragraph [0113]), and then attached to the sandwich structure using an adhesive (spar cap 160 is attached via adhesive; paragraph [0113]).

As per claim 9, Dahl in view of Smith, discloses the method according to claim 1. Dahl further discloses a wind turbine blade manufactured according to claim 1, the wind turbine blade (10; figure 1) extending from a blade root (16) to a tip end (14) in a longitudinal direction and further from a leading edge (18; figure 2) to a trailing edge (20) in a chordwise direction, the wind turbine blade (10) comprises at least one blade shell part (136) having an outer side surface and an inner side surface, (as shown; figure 3) the at least one blade shell part (136) comprises a sandwich structure having a number of first layers (178; figure 3) of a first fibre (fibre glass layers; paragraph [0111]), at least two side core elements (182, 184) and a number of second layers of the first fibre material (a number of inner skin layers, e.g., glass fibres, is arranged on top of the outer skin layers 178 and core material 182, 184; paragraph [0111]), a recess (164) between two side core elements (182, 184), wherein a main laminate (160) is arranged in the recess (as shown; figure 3) characterised in that said second number of layers of a first fibre material extends along the core elements  (as shown; figure 3), and further along the first number of layers within the recesses  (as shown; figure 3).
Dahl does not explicitly disclose a central core element, wherein the wherein the central core element are spaced apart from the at least two side core elements to form a first recess and a second recess, and wherein said second number of layers of a first fibre material extends along the central core element, the least two side core elements and further along the first number of layers within the first and second recesses. However, Dahl does teach a recess formed between core elements for receiving a laminate component to form a spar cap (see figure 3). 
Smith is an analogous prior art in that It deals with a method of making a wind turbine blade. Smith teaches wherein a central core element (106b; figure 9) is arranged between least two side core elements (106a, 106c), wherein said at least two side core elements are spaced apart from the central core element in a chordwise direction to form a first recess (108a) for receiving a first main laminate component (112a) and a second recess (108b) for receiving a second main laminate component (112b). Smith uses the abovementioned arrangement having a central core element between two side core elements to form two spar caps to accommodate two shear webs (figure 1) which can transfer loads effectively (paragraph [0004]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s wind turbine blade to incorporate Smith’s arrangement having a central core element between two side core elements forming recesses to receive laminate components to (paragraph [0004]).

As per claim 10, Dahl, in view of Smith, discloses the wind turbine blade according to claim 9. Dhal further discloses wherein the at least one of the first and second main laminates comprises a plurality of layers of a second fibre material infused with a second resin (spar cap 160 comprising a plurality of stacked fibre-reinforcement layers embedded in epoxy matrix material; paragraphs [0131], [0132]).

As per claim 11, Dahl, in view of Smith, discloses the wind turbine blade according to claim 10. Dhal further discloses wherein said first resin is equal to said second resin, and/or said first fibre material is equal to said second fibre material (both the first and second fibre material are glass fibre; paragraph [0111]).

Claims 5-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhal, in view of Smith and Mikkelsen et al. (U.S. Pre-Grant Publication No. 2010/0189973), hereinafter “Mikkelsen”.

As per claims 5-8, Dahl, in view of Smith, discloses the method according to claims 1 and 2. Dahl does not explicitly teach wherein the first resin is introduced into at least the central core element via a central inlet channel located between said first and second recesses (claim 5), wherein said first resin is introduced into the first fibre material via second flow channels integrated into the central core element (claim 6), wherein the second resin is introduced into at least the second fibre material via a central inlet channel located between said first and second main laminate components (claim 7), and wherein said second resin is introduced into the second fibre material via first flow channels integrated into the central core element (claim 8).
(30; figure 3) having a resin distribution network with flow channels (31, 32, 33; figure 3) that is usable in combination with a resin inlet channels (225-228; figure 10) located at the core (figures 10, 11a-11h). Mikkelsen teaches the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s method of resin distribution and the cores to incorporate Mikkelsen’s resin distribution system having inlet channels located at the cores in combination with the cores with integrally formed resin distribution network for both the first and second resin since as demonstrated by Mikkelsen, this produces a uniform distribution of the resin (figures 11a-11h) and the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]) with grooves optimized to supply liquid resin (paragraph [0101]).

As per claims 13 and 14, Dahl, in view of Smith, discloses the wind turbine blade according to claim 9. While Dahl does not explicitly teach a central core element, Dahl does teach the core elements (182, 184) having a top side, a bottom side and two opposing edge surfaces (as shown; figure 3). Dahl also does not teach wherein the central core element comprises an integrated resin flow network configured to guide uncured resin from a central inlet and along the central core element, optionally, further into the first and second main laminates (claim 13), and characterised in that the resin flow network comprises a number of grooves formed in at least one of the top side, the bottom side and the two opposite edge surfaces (claim 14).
Mikkelsen is an analogous prior art in that it deals with a method of making a wind turbine blade via vacuum infusion. Mikkelsen teaches a core block (30; figure 3) having a resin distribution network with flow channels (31, 32, 33; figure 3) configured to guide uncured resin from a central inlet and along the core element (as shown; figures 11a-11h) and wherein the resin flow network comprises a number of grooves formed in at least one of the top side, the bottom side and the two opposing edge surfaces (grooves 31, 32, 33; figure 3). Mikkelsen teaches the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Dahl’s method of resin distribution to incorporate Mikkelsen’s resin distribution system having inlet channels located at the core in combination with the core with integrally formed resin distribution network for both the first and second resin since as demonstrated by Mikkelsen, this produces a uniform distribution of the resin (figures 11a-11h) and the core block having the resin distribution network alleviates the need of placing separate quadrilateral blocks on a foil or net, thereby facilitating easier handling of the blocks, and the grooves make the core blocks flexible, and allows the resin to be supplied from one side to the other side without the need of boring holes (paragraph [0013]) with grooves optimized to supply liquid resin (paragraph [0101]).


Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 12 contains allowable subject matter “characterised in that said first and second main laminates are interconnected by at least one intermediate skin or installation flange extending over the top side of the central core element”. In the closest prior art, Dahl teaches an intermediate skin (186; figure 3) over the top of the core element (182, 184). However, Dahl does not teach the intermediate skin interconnecting first and second main laminates. No prior art of record sufficiently teaches this feature. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention.

Claim 15 contains allowable subject matter “characterised in that a resin permeable element is arranged inside at least one of said number of grooves”. While Mikkelsen teaches the core with a number of grooves, it fails to teach a resin permeable element arranged inside the grooves. No prior art of record sufficiently teaches the allowable subject matter and therefore it would not have been obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Esaki et al. (U.S. Pre-Grant Publication No. 8,789,275) teaches a pair of wind turbine blade cores forming a recess to receive a composite material.
Badger et al. (U.S. Pre-Grant Publication No. 2020/0263657) teaches a wind turbine made of a central core and a pair of side cores.
Hancock et al. (U.S. Patent No. 10,487,797) also teaches a wind turbine made of a central core and a pair of side cores.
Hansen et al. (U.S. Patent No. 10,479,034) teaches resin inlet channels distributed along the inner surface of the blade shell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745